IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

RICHARD C. HUNT,
Plaintiff,
v.

C.A. No. 18-1279 (MN)

CONNECTIONS COMMUNITY SUPPORT
PROGRAMS, INC., et al.,

Defendants.

W\/\./\_/\_/V\_/V\/\/

ME_W

l. Introduction. Plaintiff Richard C. Hunt (“Plaintift”), an inmate at the James T.
Vaughn Correctional Center (“VCC”) in Smyrna, Delaware, filed this action pursuant to 42 U.S.C.
§ 1983.l (D.I. 3). Plaintiff appears pro se and has been granted leave to proceed in forma pauperis.
' (D.I. 5). On Novernber 15, 2018, the Court screened the Complaint pursuant to 28 U.S.C.
§ 1915(€)(2) and § 1915A and dismissed it as time-barred. (D.I. 7, 8). Plaintiff has filed a motion
to alter or amend a judgment under Fed. R. Civ. P. 59(e), construed by the Court as a motion for
reconsideration (D.I. 9).

2. Motion for Reconsideration. The purpose of a motion for reconsideration is to
“correct manifest errors of law or fact or to present newly discovered evidence.” Max ’s Seafood
Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e)
motion . . . must rely on one of three grounds: (l) an intervening change in controlling law; (2)

the availability of new evidence; or (3) the need to correct a clear error of law or fact or to prevent

 

When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
of a federal right, and that the person who caused the deprivation acted under color of state
law. See West v. Atkz'ns, 487 U.S. 42, 48 (1988).

manifest injustice. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins.
Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

3. Plaintiff moves for reconsideration on the grounds that he filed the same lawsuit in
2015, Hunt v. Lynch, C.A. No. 15-1095-GMS, the Court identified what appeared to be cognizable
and non-frivolous claims, and a service order was entered. See C.A. No. 15-1095-GMS, at D.I. 8.
The case Was dismissed without prejudice on February 24, 2017, for Plaintiff’s failure to show
cause why the case should not be dismissed for failure to timely serve process. Id. at D.I. 27.

4. Plaintiff refiled the matter as this case on August 13, 2018. It Was dismissed as
time-barred on November 15, 2018. (D.I. 8). Plaintiff does not address the statute of limitations
issue in his motion for reconsideration Instead, he dwells on the service issue and the fact that he
has now provided addresses to effect service of Defendants. He asserts that he is of mentally
diminished capacity but is receiving assistance from the prison law library staff. Also, he asserts
he is now aware that he needs an affidavit from an expert for any medical negligence claim.

5. For purposes of the statute of limitations, § 1983 claims are characterized as
personal injury actions. Wilson v. Garcz'a, 471 U.S. 261, 275 (1983). In Delaware, § 1983 claims
are subject to a two-year limitations period. See 10 Del. C. § 8119; Johnson v. Cullen,
925 F. Supp. 244, 248 (D. Del. 1996). Section 1983 claims accrue “when plaintiff knows or has
reason to know of the injury that forms the basis of his or her cause of action.” Id. Claims not
filed within the two-year statute of limitations period are time-barred and must be dismissed.
See Smith v. State, C.A. No. 99-440-JJF, 2001 WL 845654, at *2 (D. Del. July 24, 2001).

6. It is well settled that “a statute of limitations is not tolled by the filing of a complaint
dismissed Without prejudice As regards the statute of limitations, the original complaint is treated

as if it never existed,” Cardio-Mea'ical Associates v. Crozer-Chester Medical Center, 721 F.2d 68,

77 (3d Cir. 1983) (citations omitted), and “the statute of limitations is deemed to have continued
running from whenever the cause of action accrued, without interruption by that filing,” Elmore v.
Henderson, 227 F.3d 1009, 101 1 (7th Cir. 2000) (citations omitted). Without such a rule a plaintiff
could file a suit, dismiss it voluntarily the next day, and have forever to refile it. Elmore, 227 F.3d
at 1011.

7. Plaintiff cannot escape the fact this his claim is time barred. Plaintiff claims that
his medical needs claim continued through September 2014. Giving Plaintiff the benefit, the Court
considers September 30, 2014 as the date Plaintiff`s claim accrued. As discussed above, Plaintiff
first timely filed his medical needs claim in C.A. No. 15-1095-GMS, and the claim was dismissed
without prejudice when he failed to serve the defendants. The limitation period continued to run
and had expired when Plaintiff commenced this action on August 21, 2018.

8. Plaintist motions fail on the merits because he has not set forth any intervening
changes in controlling law, new evidence, or clear errors of law or fact made by the Court to
warrant granting reconsideration See Max ’s Seafood Café, 176 F.3d at 677. Therefore, the motion
for reconsideration will be denied.

9. Conclusion. The Court will deny the motion for reconsideration (D.I. 9). An
appropriate order will be entered.

A/afw'/a__

The onor ble Maryellen Noreika
United tates District Judge

 

January 16, 2019
Wilmington, Delaware

